Citation Nr: 0640171	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  05-16 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include anxiety and major depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefit sought on 
appeal.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Acting Veterans Law Judge in May 
2006.  A transcript of the hearing is associated with the 
veteran's claims folder.

In his August 2006 statement, the veteran requested the 
opportunity to testify at another Board hearing.  The Board 
denies this request.  The Board notes that the veteran was 
given the opportunity to testify at a May 2006 Board hearing 
and there is no indication that there is any change in the 
facts or circumstances of the case.  Although the VA's duty 
to assist includes affording him a personal hearing, there is 
no right to multiple hearing in such a short span of time 
without some reasonable justification, especially given the 
large number of veterans patiently waiting for the 
opportunity to testify at a hearing.  In light of the 
foregoing, the veteran's request for another hearing is 
denied.  

As a final preliminary matter, the Board notes that the 
veteran is a Vietnam era who reports being destitute and 
unable to work.  The Board interprets the veteran's 
statements as raising a claim of entitlement to nonservice-
connected pension benefits, however, is not currently 
developed or certified for appellate review.  Accordingly, 
they are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran receives regular VA treatment for his psychiatric 
problems and has been diagnosed as having bipolar disorder.  
VA treatment records; however, dated since 2003 have not been 
associated with the claims folder.  

In his August 2006 statement, the veteran reported that he 
would like to change his representative.  

In addition, the file reflects that the veteran has applied 
for disability benefits from the Social Security 
Administration (SSA), and to date, VA has not attempted to 
secure those records.

Finally, the veteran has not been formally evaluated by VA 
with respect to this claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding 
VA treatment records.  The veteran should 
also identify all healthcare providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for the disorder at 
issue and which have not been secured or 
provided earlier.  The appellant should 
be requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  Regardless of the 
veteran's response, the RO should obtain 
all outstanding VA treatment reports.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  The RO ask the veteran to clarify 
representation in this matter, and it 
should provide him with information and 
appropriate form in order to do so.

3.  In addition, the RO should request 
all records from the Social Security 
Administration and this evidence should 
also be reviewed by the RO.

4.  Prior to scheduling a VA examination, 
the RO should request that the veteran 
identify any sources of treatment for 
psychiatric problems following service, 
and to submit statements from friends, 
family members, or others indicating 
whether those persons observed any change 
in the veteran's behavior or personality 
following his discharge.

5.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and etiology of his current 
psychiatric disorder.  It is imperative 
that the examiner review all of the 
evidence in the claims folder, as well as 
this REMAND.  All necessary tests and 
clinical studies must be accomplished, 
and all clinical findings must be 
reported in detail.

Thereafter, the examiner must opine 
whether it is at least as likely as not 
(i.e., is there a 50/50 chance) that any 
psychiatric disability found to be 
present is related to or had its onset 
during the veteran's period of active 
service.  A complete written rationale 
for any opinion offered must be provided.  
If any requested opinion cannot be 
provided that fact should be noted and a 
detailed explanation provided explaining 
why securing the opinion is not possible.

6.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.

7.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO must issue a 
supplemental statement of the case.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the veteran 
until he is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


